Citation Nr: 1708074	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period from February 17, 1983 to December 31, 1991.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to March 1969.  The Veteran had active service within Vietnam and was the recipient a Silver Star, an Army Commendation Medal with a V device, a Combat Infantry Badge, an Air Medal, a Vietnam Campaign Medal, a Vietnam Service Medal, and a National Defense Service Medal. 

The Veteran's case comes before the Board of Veterans' Appeals (the Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The January 2006 rating decision was in response to a claim that there was clear and unmistakable error (CUE) in a July 28, 1983, rating decision which granted service connection for posttraumatic stress disorder (PTSD) with a ten percent evaluation, on the basis that VA failed to consider entitlement to a TDIU. 

The CUE claim was originally before the Board in April 2011, at which time, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (the Court) and eventually to the United States Court of Appeals for the Federal Circuit (the Federal Circuit).  

In May 2016, the Federal Circuit concluded that the Veteran had established his CUE claim.  Andrews v. McDonald, 646 F. App'x 1001, 1008 (Fed. Cir. 2016).  The Federal Circuit further remanded the issue of entitlement to a TDIU to the Court with an order to remand the issue to the Board.  Id.  In July 2016, the Court remanded the issue to the Board.  Andrews v. McDonald, No. 11-2586, 2016 WL 3752546, at *3 (Vet. App. July 13, 2016).

In accordance with Federal Circuit opinion the April 2011 Board decision has been reversed because the Federal Circuit expressly found the Veteran had established his CUE claim.  Therefore, under the "law of the case" doctrine, the sole remaining matter before the Board is that of entitlement to a TDIU for the period from February 17, 1983 to December 31, 1991.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (stating under the "law of the case" doctrine, the Board may not review or reconsider the issues that have already been decided in a previous appeal of the same case).

A motion to advance this case this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before the Board is the issue of whether the Veteran was entitled to a TDIU during the period from February 17, 1983 to December 31, 1991.  In order to properly evaluate the claim, the Board must consider the regulations governing TDIU in place during that period.  

At the time of the Veteran's original claim for TDIU in 1983, the regulations stated that a TDIU may be assigned where the schedular rating was less than total (100 percent) and the Veteran was adjudged to be unable to secure or follow a substantially gainful occupation due to service connected disabilities provided that when there was only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a) (1983).  Effective September 4, 1990, the 38 C.F.R. § 4.16(a) was amended to include a statement that marginal employment shall not be considered substantially gainful employment.  Marginal employment is that which does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person; however, it noted that marginal employment may be found on a facts-found basis when annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (1991).  

When the Veteran's disability does not meet the schedular requirements set out in 38 C.F.R. § 4.16(a), a TDIU may be considered on an extra-schedular basis under 38 C.F.R. § 4.16(b).  At the time of the claim in 1983, the regulation provided that in such a case where the Veteran was unemployable by reason of a service-connected disability, but did not meet the threshold set out in 38 C.F.R. § 4.16(a), the claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b) (1983).  In 1989, the regulation was amended to reflect VA's change in name from Veterans Administration to Department of Veterans' Affairs, but otherwise remained the same.  38 C.F.R. § 4.16(a) (1990). 

Here, the Veteran did not meet the schedular requirements set out in 38 C.F.R. § 4.16(a).  The July 1983 claim resulted in a rating of 10 percent for the Veteran's PTSD, effective February 17, 1983.  In April 1985 the Veteran received an increase in his rating to 30 percent, effective September 28, 1984.  His rating remained at 30 percent through December 31, 1991.  He was not rated for any other service-connected disabilities during that time.  Therefore, he did not meet the criteria to receive a TDIU under 38 C.F.R. § 4.16(a).  

However, the question remains as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  In a February 1981 correspondence the Veteran stated that he had been unable to sustain employment since his discharge from the military, noting the symptoms he experienced were related to his PTSD.  At a June 1983 VA examination, the Veteran reported that he had not worked for four years due to his PTSD.  In October 1984, VA treatment records from the Phoenix VAMC indicated the Veteran had held over 40 jobs since his active service.  At his December 1984 VA examination, the Veteran repeated his assertion that he had not held a job in the past 4 years.  At his December 1986 VA examination for a claim related to a back disability, the Veteran stated he had not held a job in 6 years because of his emotional symptoms.  In an April 1988 statement by the Veteran, he said he had been unemployed since 1972 with the exception of mowing lawns when he was able.  A February 1989 VA examination report noted that the occasional yardwork was limited to his work in his neighborhood.  It also noted that the Veteran had held over 50 jobs since left active service.  A December 1993 VA-Form 21-8940 included information on his part-time yardwork from January 1988 forward, noting his income never exceed 240 dollars per month.  An October 1995 letter from the Social Security Administration (SSA) stated the Veteran was found to have been disabled since January 1981.

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, the Board must remand the Veteran's claim to the AOJ to be referred to the Director of Compensation Service for extra-schedular consideration.  

Prior to that referral, however, all appropriate development should be completed.  Notably, VA has not obtained the Veteran's SSA records related to the finding of disability beginning in January 1981.  VA has a duty to obtain all relevant records from Federal departments or agencies.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Therefore, the Veteran's records regarding his receipt of Social Security disability benefits should be obtained. 

Additionally, the AOJ should request the Veteran to provide a complete work history for the period between February 17, 1983, and December 31, 1991.  The information on the VA Form 21-8940 received in December 1993 only provided information from January 1988 forward.  Thus, the AOJ should provide the Veteran with a new VA Form 21-8940 and request that he complete it for the relevant period. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records from SSA regarding its finding that the Veteran was disabled as of January 1981 referenced in the October 1995 award letter from SSA. 

2.  Request that the Veteran provide a complete work history for the period between February 17, 1983 and December 31, 1991.  In doing so, the AOJ shall provide the Veteran with a VA Form 21-8940, and inform the Veteran of the information necessary to substantiate the claim for a TDIU. 

3.  Only after the above development actions and any other warranted development actions are completed, the AOJ shall refer the Veteran's case to the Director, Compensation Service, for extra-schedular consideration of a TDIU with a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).  

4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




